Citation Nr: 1705042	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for bilateral degenerative joint disease of the knees status post right and left total knee replacements. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973 with additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2016, the Veteran and his spouse testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.  The undersigned agreed to hold the record open for 60 days for the Veteran to submit additional medical evidence, and that 60-day period has expired.  Hearing transcript, page 22.  38 C.F.R. § 20.709 (2016).

During that 60-day period, the Veteran submitted additional medical evidence and the representative waived initial consideration of such evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2016).  In December 2016, the RO obtained additional evidence that is pertinent to the claims - a December 2016 VA examination report.  In January 2017, the representative waived initial consideration of such evidence by the agency of original jurisdiction.  See id.

In August 2016, the Veteran filed a claim of entitlement to service connection for a back disorder and bilateral knee disorder.  This claim, however, is part of the issues on appeal and, thus, is not a separate claim to be referred back to the RO.
 
The issues of entitlement to service connection for tinnitus, hearing loss, depression, a bilateral foot disorder, arthritis, and swollen and painful joints of the hands, ankles, arms, and shoulders have been raised by the record in an August 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the degenerative joint disease of the lumbar spine is related to the in-service back injury and complaints of low back pain.

2.  The weight of the evidence is against finding that a disorder of either knee was demonstrated in-service, that arthritis of either knee was compensably disabling within a year of separation from active duty, or that there is a nexus between the current diagnosis of a bilateral knee disorder and service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, degenerative joint disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A bilateral knee disorder was not incurred in service, and knee arthritis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained the available service treatment records.  The RO obtained some private treatment records.  

The Veteran submitted a private medical nexus opinion.  The Veteran underwent VA examinations in May 2010 and December 2016.  The Board notes that the May 2010 and December 2016 VA examination reports provide sufficient clinical findings as well as a sufficient medical opinion so as to allow the Board to determine whether the lumbar spine and bilateral knee disorders are related to active service.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.  

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

Degenerative joint disease of the lumbar spine 

The medical evidence shows a diagnosis of degenerative joint disease of the lumbar spine.  Therefore, Hickson element (1), current disability, is satisfied.

The Veteran has asserted that he was treated for a low back injury in service.  His November 1972 separation examination report reflects that he reported a history of recurrent back pain.  The examiner noted that the Veteran had occasional low back pain and that no treatment had been sought.  Physical examination revealed a normal spine.  The Veteran is competent to report his low back injury, and despite the notation of no treatment for low back pain in service in the separation examination report, the Board finds that the Veteran is credible.  Thus, Hickson element (2), injury or disease, is established.

There is conflicting medical evidence on whether the lumbar spine disorder is related to active service.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

There is no evidence that the arthritis was compensably manifested within one year of separation from active duty.  Arthritis of the lumbar spine was first diagnosed in 2009.  

A September 2009 private treatment record reflects that Dr. G., a private doctor, noted that the Veteran had had some recurrent low back pain since he had been in service.  That doctor diagnosed recurrent low back pain and osteoarthritis involving the lumbar spine.

The May 2010 VA examiner opined that the degenerative joint disease of the lumbar spine is not a continuation of the complaint of a painful back made by the Veteran in 1972.  The examiner noted that there was no evidence of a lumbar spine disorder during active service and that the separation examination report shows a normal spine exam in 1972.  The examiner added that while the separation examining physician documented occasional back pain reported by the Veteran without treatment during service, the back pain appeared to be self-limited as there was no complaint of this condition on the Veteran's 1977 enlistment physical for the Air Force Reserves.  The examiner indicated that there is no evidence of an injury or disease of the lumbar spine during active service of such severity to cause degenerative joint disease of the lumbar spine more than 30 years after military service.  The examiner noted that there was no evidence of continuity of care in the years shortly after service and that advancing age is the greatest risk factor for the development of degenerative joint disease.

In a September 2016 statement, Dr. R., a private physician, noted that the Veteran had been treated at his clinic for osteoarthritis of the lumbar spine on several occasions.  The doctor opined that it is at least as likely as not that the lumbar pathology was incurred or caused by the claimed related in-service injury, event, or illness.

The December 2016 VA examination report reflects that the examiner noted that there was an annotation of a back injury on the Veteran's separation examination.  The examiner opined that it is at least as likely as not that the arthritis in the back was incurred in or caused by the claimed in-service injury, event, or illness because he had a documented injury to the back.

Although the separation examination report notes a complaint of a low back pain rather a history of a specific back injury, as noted above the Board finds that the Veteran is credible in his reporting of an in-service back injury.  The two VA examiners reviewed the same service treatment records but rendered different medical opinions.  Although the May 2010 VA examiner provided a thorough basis for the opinion, the December 2016 VA examiner also provided a basis for his opinion.  Given the conflicting VA medical opinions and the favorable private medical opinion, the evidence is in equipoise as to whether the degenerative joint disease of the lumbar spine is related to the in-service back injury and complaints of low back pain.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Bilateral degenerative joint disease of the knees status post right and left total knee replacements

The medical evidence shows a diagnosis of bilateral degenerative joint disease of the knees status post right and left total knee replacements.  Therefore, Hickson element (1), current disability, is satisfied.

The Board has reviewed all of the evidence of record, to include service treatment records and private treatment records, the VA examination reports, and the opinion of Dr. R.  The weight of the evidence is against finding that a disorder of either knee was demonstrated in-service, that arthritis of either knee was compensably disabling within a year of separation from active duty, or that there is a nexus between the current diagnosis of a bilateral knee disorder and service.

The Veteran has asserted that he had knee pain in service and that one time he fell down some steps because of his knees.  See, e.g., Hearing transcript, page 9.  His November 1972 separation examination report reflects that he reported a history of swollen or painful joints.  The Veteran also indicated that he did not know whether he had a history of arthritis, rheumatism, or bursitis, and that he did not have a history of a "trick" or locked knee.  The examiner noted that the Veteran had occasional painful knee joints and that he had been treated by a military physician.   Physical examination revealed normal lower extremities.  The Veteran is competent to report his knee injury, and the Board finds that the Veteran is credible.  Thus, Hickson element (2), injury or disease, is established.

There is conflicting medical evidence on whether the bilateral knee disorder is related to active service.  

There is no evidence that the arthritis of the knees was compensably manifested within one year of separation from active duty.  Arthritis of the knees was first diagnosed in 2008.  

The May 2010 VA examiner opined that the degenerative joint disease of the lumbar spine is not a continuation of the complaint of a painful knee joints made by the Veteran in 1972.  The examiner noted that there was no evidence of chronicity of a bilateral knee disorder in service.  The examiner indicated that the separation examination report shows a normal exam of the knees in 1972.  The examiner added that the knee pain appeared to be self-limited as there was no complaint of this condition on the Veteran's 1977 enlistment physical for the Air Force Reserves.  The examiner indicated that there is no evidence of an injury or disease of the knees during active service of such severity to cause advanced degenerative arthritis of the knees greater than 30 years after military service.  The examiner noted that there was no evidence of continuity of care in the years shortly after service and that advancing age is the greatest risk factor for the development of degenerative joint disease.

In the September 2016 statement, Dr. R. noted that the Veteran had been treated at his clinic for osteoarthritis of the knees on several occasions.  The doctor opined that it is at least as likely as not that the knee pathology was incurred or caused by the claimed related in-service injury, event, or illness.

The December 2016 VA examination report reflects that the examiner opined that it is less likely than not that the swollen or painful joints were incurred in or caused by the claimed in-service injury, event, or illness.  In that regard, the examiner noted that the knee osteoarthritis cannot be verified upon review of the service treatment records.  The examiner added that there was not any corroborating evidence in his medical records to support anything else.

The Board gives great weight to the opinion of the May 2010 VA examiner.  That examiner provided a thorough basis for the opinion and addressed the findings in the separation examination report.  

Dr. R. did not review the service treatment records.  The Board is not discounting the opinion of the Veteran's private doctor solely because that doctor did not review the service treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  Rather, the question is whether Dr. R. was informed of all relevant facts in rendering a medical opinion.  Id.  In this case, the private physician was not informed of the findings on the separation examination and the 1977 Air Force Reserves examination.  Moreover, the private doctor did not provide a basis for the opinion.  Therefore, the Board gives little weight to the opinion of Dr. R.

At the hearing, the Veteran testified that the records of Dr. M., a private doctor, may show that degenerative joint disease of the knees progressed from an in-service injury.  Hearing transcript, pages 17-19.  To the extent that the Veteran is asserting that Dr. M. did indeed relate the bilateral knee disorder to active service, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not persuasive medical nexus evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, Dr. M's treatment records merely show that the doctor noted in 2008 that the Veteran's bilateral knee pain had gradually and steadily increased over the last four years.

The May 2010 VA examination report reflects that the Veteran is claiming continuity of symptomatology.  His spouse testified that the Veteran has had knee problems since separation from active duty that were manifested by an inability to go running.  Hearing transcript, page 8.  The May 2010 examiner rejected this claimed continuity of symptomatology in rendering a negative medical nexus opinion.  The Veteran and his spouse are competent to report continuity of symptomatology, but to the extent that the Veteran and his spouse assert he has had knee pain since service, the Board does not find their reports to be persuasive.  

At a February 1977 entrance examination for the Air Force Reserves, the Veteran denied a history of all of the following:  swollen or painful joints; arthritis, rheumatism, or bursitis; and "trick" or locked knee.  In addition, the Veteran testified that he started noticing a lot of knee trouble around the time he turned 32 years old.  Hearing transcript, page 5.  The Veteran had been separated from active duty for over half a decade when he turned 32 years old.  Also, as noted above, private treatment records show an increase in symptomatology since 2004.  In light of the above, the Board finds that the February 1977 Air Force Reserves entrance examination report that does not document knee pain is more persuasive than any later contentions made by the Veteran and his spouse that he has experienced knee pain since separation from active duty.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

The Veteran has related his bilateral degenerative joint disease of the knees status post right and left total knee replacements to the in-service knee injury, in-service exposure to cold weather, and in-service exposure to hydraulic fluid.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the following relationships - (1) between degenerative joint disease of the knee and a knee injury and exposure to cold weather and hydraulic fluid, and (2) between a knee replacement and a knee injury and exposure to cold weather and hydraulic fluid - fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran's bilateral degenerative joint disease of the knees status post right and left total knee replacements is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.
ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for bilateral degenerative joint disease of the knees status post right and left total knee replacements is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


